Order, Supreme Court, New York County (Lorraine Miller, J.), entered October 23, 1997, which, inter alia, struck defendants-appellants’ answer unless it provided certain disclosure, and order, same court and Justice, entered October 29, 1997, which, insofar as appealed from, struck appellants’ answer for disclosure noncompliance, unanimously affirmed, with costs.
The record supports the IAS Court’s conclusion that appellants’ noncompliance was a deliberate attempt to delay an action involving serious personal injuries sustained by a plaintiff of advanced years, and warrants the ultimate sanction.
Concur — Ellerin, J. P., Nardelli, Wallach, Rubin and Tom, JJ.